In an action to recover damages for breach of contract in connection with an employment referral agreement, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (Tanenbaum, J.), dated November 16, 2000, as denied its motion for summary judgment.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly found the existence of disputed factual issues sufficient to warrant the denial of the plaintiffs motion for summary judgment (see, CPLR 3212 [b]; Barrister Referrals v Windels, Marx, Davies & Ives, 169 AD2d 622, 623; Ritta Personnel v Andrew F. Capoccia, P.C., 144 AD2d 196). Florio, J.P., Goldstein, McGinity and H. Miller, JJ., concur.